
	

113 HR 4125 IH: Shasta Dam Expansion Act of 2014
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4125
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Costa (for himself, Mr. Garamendi, Mr. Vargas, Mr. Bera of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the construction of the expansion of Shasta Dam in California.
	
	
		1.Short titleThis Act may be cited as the Shasta Dam Expansion Act of 2014.
		2.Shasta dam expansionSection 103(d)(1)(B) of title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act, 118
			 Stat. 1681) is amended by—
			(a)adding after clause (iii) the following:
				(iv)Construction authorizationIf the Secretary determines a project described in clause (i),
			 subclause (I) of subparagraph (A) is feasible, the Secretary, subject to
			 appropriations, is authorized to carry out the project in a manner that is
			 substantially in accordance with the recommended plan, and subject to the
			 conditions described in the feasibility study.; and(b)striking in clause (ii) the project and inserting a project described in clause (i), subclause
			 (I) of subparagraph (A).
			
